[Cite as State v. Jones, 2020-Ohio-857.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 STATE OF OHIO,                                  :

        Appellee,                                :         CASE NO. CA2019-06-095

                                                 :              OPINION
     - vs -                                                      3/9/2020
                                                 :

 LANIQUE JONES,                                  :

        Appellant.                               :




                         APPEAL FROM HAMILTON MUNICIPAL COURT
                                  Case No. 19TRD01989


Neal D. Schuett, City of Hamilton Prosecuting Attorney, 345 High Street, Hamilton, Ohio
45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        S. POWELL, J.

        {¶ 1} Lanique Jones appeals her convictions in the Hamilton Municipal Court for

improper backing and leaving the scene of an accident. For the reasons described below,

this court affirms Jones' convictions.

        {¶ 2} The charges arose after the Hamilton Police Department investigated

allegations that Jones, after backing her white 2017 Dodge Durango out of her driveway,
                                                                     Butler CA2019-06-095

struck the parked vehicle of Destinee Oatis and left the scene. The case proceeded to a

bench trial. Oatis testified that she was sitting in her parked vehicle when she felt a "big

bump." Her car alarm sounded. She saw that a white SUV had just hit her vehicle. She

watched the SUV pull into a driveway. She thought the SUV was going to stop because of

the accident. However, the SUV then pulled back out of the driveway and drove away. She

did not see who was driving the SUV.

      {¶ 3} Oatis reported the incident to police. She indicated that the impact caused

some minor damage to the side of her vehicle. Oatis subsequently saw the white SUV

parked in the same driveway and reported this to police. Oatis testified that she had lower

back pain as a result of the incident and saw a chiropractor for three months.

      {¶ 4} Officer Carla Browning testified that she investigates hit/skip offenses for the

Hamilton Police Department and had been assigned to investigate this case. She spoke

with Jones regarding the accident five days after it occurred. Jones told Officer Browning

that she "remembered the incident, she was driving, said she was backing out and she

heard the car alarm start going off. She said she didn't know what set it off, but she didn't

hit anything." Jones also said that she saw someone attempting to flag her down, but she

had to get her children to school and left because she did not think anything had happened.

      {¶ 5} Officer Browning indicated that Jones later told her a different version of

events, which was the same version of events that Jones set forth in a written statement

concerning the incident. In the statement, Jones indicated that she left her home with her

children and Tony Edwards, the father of her children. She saw a person standing across

the street with a child. The person's car alarm was sounding. She did not know what

caused the car alarm. She drove away without incident.

      {¶ 6} Jones claimed she first became aware that she had been accused of being

involved in an accident when, two day later, she saw police photographing her vehicle.

                                             -2-
                                                                               Butler CA2019-06-095

Jones further wrote: "I have prior damage to my car and I think she assumed I hit her car

from the prior accident. I didn't hit her car." The written statement did not mention an

individual attempting to flag her down.

       {¶ 7} Officer Browning stated that she did not personally inspect either vehicle as

part of her investigation but that she did examine photographs. She estimated that the

impact would have occurred while Jones' vehicle was traveling at five miles per hour or less.

       {¶ 8} Edwards testified during Jones' case-in-chief. He said he and Jones were

placing their children in the car and as they were doing so they heard a car alarm sound.

He was in the passenger seat as they left. He did not see anyone while Jones was backing

up and the vehicle "never made contact with the truck or anything." Edwards added that

Jones' vehicle had a safety feature that "won't allow you to back into anything" and, if

triggered, would automatically shift the car into park and would only allow continued

movement if the car was shifted to drive. Edwards testified that after they left the driveway

they stopped at a stop sign and "we stopped there for a second, like we didn't like just pull

off, because she – she even said in her head like, why is that lady going to think we hit their

car and we didn't."1

       {¶ 9} Jones testified that she heard the car alarm as she and Edwards were leaving

their home and preparing to load their children into the vehicle. She backed up out of the

driveway and drove away without incident. She did not recall telling Edwards that anyone

would think she hit their vehicle. Jones reiterated that her Durango had backup safety

features, including a large video screen displaying the rear view, as well as a backup

warning system that would have prevented her from hitting another vehicle while reversing.

       {¶ 10} Jones explained that Officer Browning had a "misunderstanding" concerning




1. On cross-examination, Edwards clarified that Jones made this statement aloud.
                                                   -3-
                                                                     Butler CA2019-06-095

Jones' statement that the car alarm first sounded while she was reversing the vehicle. She

confirmed that the car alarm was going off before she entered the vehicle. Jones also

denied observing anyone attempting to flag her down.

      {¶ 11} The state recalled Officer Browning for rebuttal. Officer Browning confirmed

that Jones had told her that a person was waving at her, trying to get her attention. Officer

Browning explained that she had notes confirming this statement and testified that she

always takes notes at the time she speaks to people.

      {¶ 12} The trial court took the matter under advisement and later held a hearing to

announce its verdict. At the hearing, the court indicated that it found Oatis' testimony

credible and further found that Jones had not provided truthful testimony.        The court

thereafter found Jones guilty of both charges. Jones appeals her convictions and raises

two assignments of error.

      {¶ 13} Assignment of Error No. 1:

      {¶ 14} MS. JONES' RIGHT TO DUE PROCESS OF LAW UNDER THE

FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION WAS

VIOLATED AS THE STATE PRESENTED INSUFFICIENT EVIDENCE TO CONVICT HER

OF STOPPING AFTER ACCIDENT UPON STREETS; COLLISION WITH UNATTENDED

VEHICLE IN VIOLATION OF CITY OF HAMILTON ORDINANCE 335.12.

      {¶ 15} In her first assignment of error, Jones argues that the state submitted

insufficient evidence of knowledge to support her conviction for leaving the scene of an

accident. Whether the evidence presented is legally sufficient to sustain a verdict is a

question of law. State v. Grinstead, 194 Ohio App. 3d 755, 2011-Ohio-3018, ¶ 10 (12th

Dist.). When reviewing the sufficiency of the evidence underlying a criminal conviction, an

appellate court examines the evidence to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt. State

                                             -4-
                                                                       Butler CA2019-06-095

v. Intihar, 12th Dist. Warren CA2015-05-046, 2015-Ohio-5507, ¶ 9. The relevant inquiry is

"whether, after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

This test "requires a determination as to whether the state has met its burden of production

at trial." State v. Boles, 12th Dist. Brown No. CA2012-06-012, 2013-Ohio-5202, ¶ 34.

       {¶ 16} The court convicted Jones of failing to stop after a motor vehicle accident in

violation of Hamilton Codified Ordinances 335.12(a)(1). The language of the ordinance is

identical to R.C. 4549.02(A)(1), which provides, in the case of a motor vehicle accident or

collision on a public road or highway, "the operator of the motor vehicle, having knowledge

of the accident or collision, immediately shall stop the operator's motor vehicle at the scene

of the accident or collision." The applicability of 335.12(a)(1) is therefore "dependent upon

the driver's knowledge of the accident or collision." See Fairfield v. Eubanks, 12th Dist.

Butler No. CA2013-11-207, 2014-Ohio-3781, ¶ 12 (construing a substantively similar

provision of the Fairfield Municipal Code). A person acts knowingly "regardless of purpose,

when the person is aware that the person's conduct will probably cause a certain result or

will probably be of a certain nature." R.C. 2901.22(B). "A person has knowledge of

circumstances when the person is aware that such circumstances probably exist." Id.

       {¶ 17} Jones argues that both she and Edwards testified that she did not back into

Oatis' vehicle. Jones also notes that both she and Edwards testified that her vehicle's

backup safety features would have prevented her from backing into Oatis' vehicle.

       {¶ 18} Despite this evidence, there was other evidence that would permit the

factfinder to conclude that Jones had knowledge. Oatis testified that the collision caused a

"big bump" and that her car alarm sounded. That the car alarm sounded simultaneously

with the collision is consistent with Jones' initial statement to Officer Browning that she

                                              -5-
                                                                        Butler CA2019-06-095

heard the car alarm start while she was reversing. Jones also told Officer Browning that a

person attempted to flag her down, but she did not stop. However, Jones later stated that

no one flagged her down and she heard the car alarm before she entered the vehicle. That

Jones' inconsistent and subsequent version of events attempted to minimize her

involvement in, and potential knowledge of, the accident is itself probative of her knowledge.

And significantly, Edwards testified that Jones made a remark that people would say she

hit a vehicle. The foregoing was more than sufficient evidence to permit a reasonable

factfinder to conclude that Jones was aware of the accident.           Accordingly, this court

overrules Jones' first assignment of error.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} MS. JONES' CONVICTIONS WERE AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 21} In her second assignment of error, Jones argues that the greater weight of

the evidence supported her acquittal of both charges. "A verdict can be against the manifest

weight of the evidence even though legally sufficient evidence supports it." State v. Myers,

154 Ohio St. 3d 405, 2018-Ohio-1903, ¶ 140. This is because, rather than determine

whether the state has met its burden of production at trial, a manifest weight of the evidence

challenge examines the "inclination of the greater amount of credible evidence, offered at

a trial, to support one side of the issue rather than the other." State v. Barnett, 12th Dist.

Butler No. CA2011-09-177, 2012-Ohio-2372, ¶ 14. To determine whether a conviction is

against the manifest weight of the evidence, this court must look at the entire record, weigh

the evidence and all reasonable inferences, consider the credibility of the witnesses, and

determine whether in resolving the conflicts in the evidence, the trier of fact clearly lost its

way and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered. State v. Wilks, 154 Ohio St. 3d 359, 2018-Ohio-1562, ¶ 168. This

                                              -6-
                                                                        Butler CA2019-06-095

court will overturn a conviction due to the manifest weight of the evidence only in

extraordinary circumstances when the evidence presented at trial weighs heavily in favor

of acquittal. State v. Morgan, 12th Dist. Butler Nos. CA2013-08-146 and CA2013-08-147,

2014-Ohio-2472, ¶ 34.

       {¶ 22} Jones argues that weight of the evidence did not support the improper backing

conviction because Oatis was not credible. Specifically, Jones points to Oatis' testimony

that the low-speed collision caused her back pain requiring chiropractic care. However, the

trial court found that Oatis provided a "logical and rational version of events as she

explained them." It is well established that this court defers to the trial court on credibility

determinations and the weight to be given to the evidence presented at trial. State v.

Erickson, 12th Dist. Warren No. CA2014-10-131, 2015-Ohio-2086, ¶ 42. It is equally well

established that a conviction is not against the manifest weight of the evidence simply

because the trier of fact believed the testimony offered by the prosecution. State v. Crossty,

12th Dist. Clermont Nos. CA2017-01-003 thru CA2017-01-005, 2017-Ohio-8267, ¶ 68.

       {¶ 23} With respect to the leaving the scene of an accident conviction, Jones argues

that the greater weight of the evidence supports her claim that she lacked knowledge of the

accident. She argues that the safety features of her car would have prevented any accident,

that Edwards corroborated her claim that there was no accident, and Officer Browning

undertook no investigation to verify whether the damage on Oatis' vehicle could be matched

to Jones' vehicle.

       {¶ 24} This court does not find that the greater weight of the evidence supports the

conclusion that Jones lacked knowledge of the accident. Ultimately, this issue hinged upon

whether the court found Oatis or Jones more credible. As stated, the trial court found that

Jones lacked truthfulness. The evidence supports this finding. Oatis was consistent while

Jones was not.       Jones' own witness testified that she made an inculpatory remark

                                              -7-
                                                                    Butler CA2019-06-095

immediately after the accident.   That Officer Browning did not personally inspect the

vehicles to attempt to match damage is inconsequential given the low-speed collision and

lack of obvious damage to Jones' vehicle as portrayed in the photographs admitted into

evidence. Because Jones' convictions were supported by the manifest weight of the

evidence, this court overrules Jones' second assignment of error.

      {¶ 25} Judgment affirmed.



      HENDRICKSON, P.J., and RINGLAND, J., concur.




                                           -8-